DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-15 are pending.
Applicant’s election without traverse of group I, claims 1-13 in the reply filed on 10/22/2021 is acknowledged.
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/22/2021.
Claims 1-13 are under consideration.
Priority
The present application claims foreign priority benefit to the national stage entry of International Patent Application No. PCT/EP2017/063047, filed on May 30, 2017, and claims priority to Application No. EP10 16172528.8, filed in on June 1, 2016. As such the effectively filed date for the instant application is 06/01/2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(1)	Claims 1, 3-5, are rejected under 35 U.S.C. 102(a) (1) as being anticipated by O’Sullivan (WO2012135253).
Regarding claim 1, O’Sullivan teaches method steps: 
a) differentiating pluripotent stem cells (PSCs) into cardiomyocyte lineage cells and non-cardiomyocyte cells, thereby generating a sample of cells comprising a set or a combination of cells of two or more mixed populations of cells exemplified but not limited to a type of differentiated pluripotent stem-derived cardiomyocyte lineage cells, in combination with other differentiated cell types and also disclosed the active step of differentiating PSCs into cardiomyocyte lineage cells comprising an enriched population of cardiomyocyte lineage cells for therapeutic use in humans; Did O’Sullivan teach cardiomyocytes or cardiomyocyte lineage cells?  They are different.  O’Sullivan teaches depleting labeled non-cardiomyocytes from the sample obtain enriched cardiomyocytes expressing cardiomyocyte markers (p 77, claim 144).
 b) labeling the non-cardiomyocytes of step a) with antibodies against the following markers: CD10, CD105, CD44, CD140b, to identify undesired MSCs within the mixed population of cells in vitro derived from the PSCs cells; 
c) depletion of CD10, and CD140b positive cells expressed by MSCs, as individual target antigens for the efficient depletion of the undesired MSCs (p 58-60 and Figure 9), [00308] and claims 32, 50, [00138], ). In example VII on pages 60-61 further reports the results of FACS cell sorting of CD140b and CD10 positive cells (Figure 10), leading to the conclusion that "deplete CD140b and CD10 positive cells from the mixed population of cells in vitro from hES cells effectively removed undesired MSCs".
Regarding claim 3, O’Sullivan teaches, wherein said non-cardiomyocytes are labeled with two or more antibodies against the following markers: CD10, CD105, CD44, CD140b, (p Regarding claim 4, O’Sullivan teaches, wherein said non-cardiomyocytes are labeled with two or more antibodies, wherein the antibodies are conjugated to a tag which facilitates the separation of the cells bound to a tag according to any method known in the art, e.g. cell sorting by FACS [0091].Regarding claim 5, O’Sullivan teaches depletion performed by FACS cell sorting, wherein the efficiency of CD140b and CD10 depletion was measured by the presence of bound anti-CD140b and anti-CD10 PE antibody in total cells (pre-depleted) and negative sorted cells using flow cytometry fluorophore. Figure 10A shows the % of CD140b and CD10 positive cells are reduced in the CD140b and CD10 sorted negative populations compared to the total cells [00339].
Thus, O’Sullivan anticipates the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(2)	Claims 1, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over O’Sullivan (WO2012135253) in view of Yamanaka (WO2014014119).
The teachings of O’Sullivan apply here as indicated above.
O’Sullivan does not teach, wherein the method comprises the additional steps 
d) labeling the cardiomyocytes of said sample after step c) with at least one antibody or antigen binding fragment thereof specific for antigen(s) of cardiomyocytes, wherein said at least one antibody or antigen binding fragment thereof is selected from the group consisting of antiPTK7, antiCD99, antiCD276, antiCD56, antiCD59, antiCD147, antiCD239, antiCD298, antiCD49f, antiCD262, antiCD81, antiTra-1-85, antiCD49e, antiCD24, antiCD47, antiCD46, antiCD49c, antiCD51, antiCD29, antiCD98, antiCD63, and antiCD146c, antiCD151; 
e) enriching said labeled cardiomyocytes.
However, before the instant effective filing date of the instant invention, Yamanaka describes a method step for positive selection for enrichment of cardiomyocytes derived from pluripotent stem cells using CD56 (NCAM1) marker. Example 3 describes that cardiomyocytes purified based on expression of CD56 that permits to enrich the population of cTNT positive cardiomyocytes by labeling the cardiomyocytes with an anti-56 antibody and cardiomyocytes expressing CD56 obtained by flow cytometry sorting, for enhancement of the purity of cardiomyocytes by sorting (example 3) (instant claims 6-7). Regarding claims 8-9, Yamanaka describes examples of the method for extracting cardiomyocytes, wherein cells are sorted using magnetic beads by the magnetism (e.g., MACS), and a method wherein a fluorescent label is used to employ a cell sorter, and wherein a carrier to which an antibody or the like is immobilized (e.g., cell-concentrating column) is used [0056]. 
Accordingly, it would have been obvious to combine O’Sullivan negative selection of labeled CD10, and CD140b non-cardiomyocyte population that effectively deletes the contaminating  undesired MSCs from the mixed population of PSC derived cardiomyocytes for obtaining an enriched population of cardiomyocyte lineage cells for therapeutic use in humans by including the Yamanaka positive step (d) of labeled cardiomyocytes with CD56 antibody for e) obtaining an enriched population of PSC derived cardiomyocytes using FACS or MACS. It would have been obvious because the O’Sullivan method applies negative selection for depleting non-cardiomyocyte cells to obtain an enriched cardiomyocyte population for  because Yamanaka positive selection using CD56 further enrich the cardiomyocyte population to generate highly enriched population of cardiomyocytes for transplantation and therapeutic use.  One would have been motivated to do so in order to receive the expected benefit of the positive selection of enriched cardiomyocyte population to further enrich the cardiomyocyte population thus, to generate highly enriched populations of cardiomyocytes for transplantation and therapeutic use.
A person of ordinary skill in the art would have had a reasonable expectation of success in adding the cardiomyocyte positive selection step for further enriching the cardiomyocyte population for transplantation and therapeutic use because O’Sullivan obtained enriched population of cardiomyocytes by depleting non-cardiomyocyte cells for transplantation and therapeutic use and Yamanaka obtain enriched population of cardiomyocytes by enriching cardiomyocytes within the cardiomyocyte population, thus to generate highly enriched populations of cardiomyocytes for transplantation and therapeutic use.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining negative and positive step for enriching cardiomyocytes in a mixed population of PSC-derived cardiomyocytes to obtain highly enriched population of cardiomyocytes for transplantation and therapeutic use by combining the teachings of O’Sullivan and Yamanaka.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.

(3)	Claims 1, 10 are rejected under 35 U.S.C. 103 as being unpatentable over O’Sullivan (WO2012135253) in view of Yamanaka (WO2014014119) as applied to claims 1, 6-9 above, and further in view of Wiencierz (US 20150160237 A1).

O’Sullivan and Yamanaka do not teach, wherein step (b) labelling of non-cardiomyocytes and step (d) labeling of cardiomyocytes performed simultaneously.
However, before the instant effective filing date of the instant invention, Wiencierz teaches labelling non-cardiomyocytes for removal of non-cardiomyocytes from a mixed sample comprising cardiomyocytes and non-cardiomyocytes derived from pluripotent stem cells (resulting in a pre-enriched sample) can be performed by labeling the non-cardiomyocytes with combinations of antigen-binding fragments specific for cell surface markers of non-cardiomyocytes selected from the group consisting of surface markers CD49b, CD105, CD140b [0034]; and labeling cardiomyocyte population with surface markers CD49e, CD49f is a surface marker for atrial and ventricular cardiomyocytes, thus allows specific labeling of non-cardiomyocytes and cardiomyocytes be performed simultaneously or subsequently  for enrichment of specific atrial and/or ventricular subpopulations of cardiomyocytes as disclosed by Wiencierz [0018], [0048] (instant claim 10).  Wiencierz teaches with an antigen-binding fragment specific for the CD49f antigen coupled to a fluorophore, thereby stronger labeling (CD49f high) the atrial cardiomyocytes than the ventricular cardiomyocytes (CD49flow) of said sample [0039].
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify the enriched population of cardiomyocytes as disclosed by O’Sullivan and Yamanaka by simultaneously labeling the step b) non-cardiomyocyte population with distinguishable surface markers CD49b, CD105, CD140b and also labeling the step d) cardiomyocyte population with CD49e, CD49f because Wiencierz teaches simultaneous labeling allows specific labeling of non-cardiomyocytes and cardiomyocytes be performed simultaneously or subsequently  for enrichment of specific atrial and/or ventricular subpopulations of cardiomyocytes. 
One would have been motivated to do so to receive the expected benefit of distinguishable labeling of the non-cardiomyocyte and cardiomyocyte population simultaneously enrichment atrial and/or ventricular subpopulations of cardiomyocytes for therapeutic use and because O’Sullivan and Yamanaka also teach highly enriched population of cardiomyocytes for transplantation and therapeutic use.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.

(4)	Claims 1, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over O’Sullivan (WO2012135253) in view of Yamanaka (WO2014014119), Wiencierz (US 20150160237 A1) as applied to claims 1, 10 above, and further in view of Wiencierz (PLOS ONE, 10(11): e0143538. P 1-20, 2015, thereafter referred as Wiencierz2).
The teachings of O’Sullivan and Yamanaka and Wiencierz apply here as indicated above.
O’Sullivan and Yamanaka and Wiencierz do not teach after step c) comprises additional step of labeling cardiomyocytes with anti-CD105, anti-CD140b, anti-CD49b, or GLAST thereby enriching a subpopulation of cardiomyocytes.
However, before the instant effective filing date of the instant invention, Wiencierz2 teaches labeling cardiomyocytes with anti-CD105, anti-CD140b, anti-CD49b and anti-GLAST (are these recited in the claims?) antibodies as recited in the instant claims 11-12 to separate atrial cardiomyocyte fraction expressing higher levels of GLAST than ventricular fraction cardiomyocytes, and also separate ventricular cardiomyocyte fraction expressing higher levels of CD105, CD140b, and CD49b than atrial fraction   (see p 6, figure 1, as depicted below). 
    PNG
    media_image1.png
    545
    691
    media_image1.png
    Greyscale

Accordingly, it would have been obvious to a person of ordinary skill in the art to modify the enriched population of cardiomyocytes after depleting non-cardiomyocyte population as disclosed in step c) as disclosed by O’Sullivan and Yamanaka and Wiencierz by further labeling cardiomyocytes with anti-CD105, anti-CD140b, anti-CD49b, thereby enriching ventricular subpopulation of cardiomyocytes or labeling with GLAST, thereby enriching atrial subpopulation of cardiomyocytes as disclosed by Wiencierz2, because Wiencierz2 labeling cardiomyocytes with anti-CD105, anti-CD140b, anti-CD49b antibodies, thereby separate ventricular fraction cardiomyocytes, while GLAST antibody is expressed higher in atrial cardiomyocytes, thereby enriching atrial subpopulation. 
One would have been motivated to do so to receive the expected benefit of additional step of labeling cardiomyocytes with anti-CD105, anti-CD140b, anti-CD49b, for enriching ventricular cardiomyocytes while labeling with GLAST thereby enriching atrial subpopulation of Wiencierz2 cardiomyocytes are highly enriched population of cardiomyocytes for transplantation and therapeutic use.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary. 

Claims 1, 13 are rejected under 35 U.S.C. 103 as being unpatentable over O’Sullivan (WO2012135253) in view of Yamanaka (WO2014014119) as applied to claims 1, 6-9 above and further in view of Miltenyi (WO2009072003).
The teachings of O’Sullivan and Yamanaka apply here as indicated above.
O’Sullivan and Yamanaka do not teach, wherein said method is performed in a close system.
However, before the instant effective filing date of the instant invention, Miltenyi teaches a CliniMACS CD56 closed system for enrichment of cells with CD56 marker for clinical use of clinical trials example 6. CliniMACS CD56 reagent is added and allowed to incubate with the cell sample for the specified labeling time, access reagent is removed by washing in the centrifuge chamber, CD56 positive cells are enriched and eluted from the MACS column directly with cell culture medium and transferred into the cell culture chamber (example 5). Generally, the inlet and outlet ports are narrow structures relative to the main body of the housing. This facilitates the attachment of the separator to further fluid circuitry in a separation system and advantageously maintains the device as a closed system (p 17, lines 14-17).
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify the open cultured system as disclosed by O’Sullivan and Yamanaka using CD56 marker for enrichment of CD56 cardiomyocytes by using the Miltenyi closed system compatible with sterilization procedures, wherein CD56 positive cells are enriched and eluted from the MACS column directly with cell culture medium and transferred into the cell culture chamber.

  Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining negative and positive step for enriching cardiomyocytes in a mixed population of PSC-derived cardiomyocytes to obtain highly enriched population of CD56 cardiomyocytes in a closed system for transplantation and therapeutic use by combining the teachings of O’Sullivan/Yamanaka and Miltenyi.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632